In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered August 12, 1998, which, upon a jury verdict, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs claim that the defense counsel’s comments during summation were prejudicial and deprived her of a fair trial is unpreserved for appellate review since she failed to object to the comments. In any event, when considered within the context of the entire summation, the defense counsel’s comments “were within the bounds of the wide latitude allowed to counsel in summation” (Schneer v Bellantoni, 250 AD2d 666, 667; see, Heberer v Nassau Hosp., 119 AD2d 729; Caraballo v City of New York, 86 AD2d 580).
The plaintiffs remaining contentions are without merit. Sullivan, J. P., S. Miller, Florio and McGinity, JJ., concur.